Third District Court of Appeal
                               State of Florida

                         Opinion filed September 7, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1810
                          Lower Tribunal No. 15-7612
                             ________________

                               Shanetria Pitts,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Diane V. Ward,
Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for appellee.


Before WELLS, SHEPHERD and SCALES, JJ.

      WELLS, Judge.
      Shanetria Pitts appeals the trial court’s decision to adjudicate her guilty of

“[d]riving while license suspended, revoked, canceled, or disqualified,” §

322.34(5), Fla. Stat. (2014), notwithstanding the fact that it is undisputed that she

never had a driver’s license. For the reasons set out in State v. Miller, 193 So. 3d
1001 (Fla. 3d DCA 2016), we reverse the judgment of conviction and sentence and

remand this case to the lower court with instructions that Pitts’ conviction be

reduced to driving with no valid driver’s license. In Miller, we certified a conflict

with the decisions of the Second, Fourth, and Fifth District Courts of Appeal in

Carroll v. State, 761 So. 2d 417 (Fla. 2d DCA 2000); Newton v. State, 898 So. 2d
1133 (Fla. 4th DCA 2005); State v. Bletcher, 763 So. 2d 1277 (Fla. 5th DCA

2000), respectively.   The Second District has since receded from Carroll in

Burgess v. State, No. 2D14-4680, 2016 WL 3607204, at *6 (Fla. 2d DCA July 6,

2016) (en banc) (“Because sections 322.34(5) and 322.271(1)(b) operate

harmoniously without denying ‘driver’s license’ its defined meaning, there is no

reason to interpret either statute other than in accord with the plain meaning of its

text. The plain meaning of section 322.34 is that a person may be prosecuted only

when his or her driver’s license has been revoked. Because Carroll is at odds with

that meaning, we must recede from it.”). Because Newton, and Bletcher, have yet

to address this issue post Burgess, we remain in conflict with those courts, and




                                         2
certify that conflict to our Supreme Court, as we did in Miller. See Miller, 193 So.
3d at 1003.

      Reversed; conflict certified.




                                         3